Citation Nr: 0912618	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Decision Review Officer (DRO) 
decision issued in May 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for bilateral 
hearing loss and assigned an initial noncompensable rating, 
effective March 23, 2004.  Thereafter, the Veteran perfected 
his appeal with respect to the propriety of the initially 
assigned rating.  In June 2007, the Board upheld the 
assignment of an initial noncompensable rating for the 
Veteran's bilateral hearing loss.  The Veteran then appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2008 Order, the Court 
granted the Veteran's and the Secretary's Joint Motion for 
Remand and, as such, vacated and remanded the Board's 
decision.  Pursuant to the Joint Motion, the Board remanded 
this issue in June 2008 for additional development.  As will 
be discussed in more detail below, the Board finds that there 
has been substantial compliance with the February 2008 and 
June 2008 remand orders and no further action is necessary in 
this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in July 2006; a transcript of that hearing 
is associated with the claims file.  

The Board notes that, in a December 2008 statement, the 
Veteran's attorney indicated that the Veteran requested that 
VA consider his claim for tinnitus as such had yet to be 
adjudicated.  However, the May 2005 DRO decision also granted 
service connection for tinnitus and assigned an initial 10 
percent rating, effective March 23, 2004.  The Veteran did 
not enter a notice of disagreement with respect to the 
assigned disability rating or the effective date, nor does 
there appear to be a subsequent claim of record with respect 
to this issue.  As such, it is unclear as to what claim the 
Veteran's attorney is referencing in his December 2008 
statement.  If the Veteran or his attorney wish to file a 
claim with respect to his service-connected tinnitus, or any 
other issue, they should so inform the RO. 


FINDING OF FACT

March 2005 and November 2008 VA examinations demonstrate that 
the Veteran has Level I hearing in the right ear and Level I 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.85, Diagnostic Code 6100, 
and Tables VI, VII (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

The Veteran was provided a VCAA letter in April 2004 that 
advised him of the evidence and information necessary to 
substantiate his underlying service connection claim as well 
as his and VA's respective duties in obtaining evidence in 
support of such claim.  Thereafter, in a May 2005 DRO 
decision, service connection was granted for bilateral 
hearing loss and an initial noncompensable disability rating 
was assigned, effective March 23, 2004, the date VA received 
the Veteran's claim.  Thereafter, he entered a notice of 
disagreement as to the propriety of the initially assigned 
disability rating.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven.  As 
such, no additional 38 U.S.C.A. § 5103(a) notice is required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA with 
respect to the Veteran's initial rating claim.

Relevant to the duty to assist, all identified VA treatment 
records and private medical records have been obtained and 
considered.  Additionally, the Veteran was provided with VA 
examinations in March 2005 and November 2008 in order to 
adjudicate his initial rating claim.  Neither the Veteran nor 
his attorney have argued that the examinations are inadequate 
for rating purposes.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the March 2005 VA examiner 
specifically noted the Veteran's complaint that his greatest 
difficulty was hearing in a loud dining facility when someone 
is speaking to him.  While the November 2008 VA examiner did 
not specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability, the Board finds 
that no prejudice results to the Veteran and, as such, the 
Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the November 2008 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, to 
specifically include the March 2005 VA examination report as 
well as the Veteran's own testimony at his July 2006 Board 
hearing, adequately addresses this issue.  Therefore, while 
the November 2008 VA examination is defective under Martinak, 
the Board finds that no prejudice results to the Veteran in 
that the functional effects of his hearing loss disability 
are adequately addressed by the remainder of the record and 
are sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

The Board also observes that, with respect to the November 
2008 VA examination, the June 2008 remand directed the AOJ to 
"have the examiner review the claims file in conjunction 
with the examination and make a note of such review in the 
examination report" and, once the examination had been 
conducted, the AOJ was to "review the examination report and 
if it is in any way inadequate, return it for revision."  
The November 2008 VA examiner did not review the claims file 
in conjunction with his examination of the Veteran, nor did 
the AOJ return the report for revision regarding this 
deficiency.  However, the Board finds that there is no 
prejudice to the Veteran in proceeding with a decision at 
this time because schedular hearing loss evaluations are 
based on objective mechanical testing.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Moreover, as 
discussed previously, the Veteran's complaints with regard to 
the functional effect of his bilateral hearing loss 
disability are recorded in other documents of record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

The Board also notes that, in the June 2008 remand 
directives, the AOJ was ordered to "obtain all relevant VA 
treatment records not already contained in he claims file 
dated from October 2005 to the present, to include any 
treatment records from the VA Medical Centers in Charleston 
and Columbia."  While treatment records were obtained from 
the Charleston VA Medical Center, there is no indication that 
any such records were requested or obtained from the Columbia 
VA Medical Center.  However, the Board finds that there is no 
prejudice to the Veteran in proceeding with a decision as he 
does not receive treatment through the VA facility in 
Columbia.  Specifically, the record reflects that all of his 
treatment has been at the Charleston VA Medical Center.  
Moreover, at his July 2006 Board hearing and in a September 
2008 Authorization and Consent to Release Information to VA 
form, the Veteran identified treatment only at the Charleston 
VA Medical Center.  

Therefore, for the foregoing reasons, the Board finds that 
there has been substantial compliance with the Court's 
February 2008 and the Board's June 2008 remand orders and no 
further action is necessary in this regard.  See Dyment, 
supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating 
the Veteran's bilateral hearing loss.  Also, in Fenderson, 
the Court discussed the concept of "staged ratings," 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for service-connected 
bilateral hearing loss.

The Veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable rating under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100.  At his July 2006 Board 
hearing and in documents of record, the Veteran contends that 
his hearing disability is worse than the currently assigned 
evaluation and, therefore, he is entitled to an initial 
compensable rating for such disability. 

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage 
of speech discrimination loss and average pure tone decibel 
loss are met.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  In the instant case, as will be shown below, the 
Veteran has not demonstrated an exceptional pattern of 
hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA 
are not for application.

VA treatment records dated from March 2004 through August 
2004 reflect an assessment of normal hearing to a moderately 
severe sensorineural hearing loss in the right ear and normal 
hearing to a moderate sensorineural hearing loss in the left 
ear.  At a March 2005 VA examination, the Veteran was 
diagnosed with normal hearing for 500 through 3000 Hertz with 
a mild sensorineural hearing loss at 4000 Hertz in the right 
ear and normal hearing for 2000 through 4000 Hertz with mild 
sensorineural hearing loss at 500 and 1000 Hertz in the left 
ear.  At such evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
40
LEFT
35
30
20
25
25

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 29-decibel loss in the right ear and a 25-decibel 
loss in the left ear.  The audiologist indicated that the 
Veteran had 92 percent speech discrimination in the right ear 
and 92 percent speech discrimination in the left ear.  These 
audiometry test results equate to Level I hearing in the 
right ear and Level I hearing in the left ear, using Table 
VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level I hearing in the 
right ear and Level I hearing in the left ear results in a 
noncompensable disability rating.  38 C.F.R. § 4.85.  

An April 2006 private audiology evaluation report is also of 
record; however, such includes audiometric findings in 
graphic form instead of numeric form.  The Board notes that 
it is precluded from interpreting pure tone threshold results 
in order to determine the severity of the Veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).

A July 2006 VA audiology treatment record reveals that pure 
tone air and bone conduction testing indicated normal hearing 
sensitivity bilaterally from 250 Hertz through 2000 Hertz, 
normal hearing sensitivity at 3000 and 4000 Hertz for the 
left ear and a mild sensorineural hearing loss for the right 
ear, a mild hearing loss at 6000 Hertz for the left ear and a 
moderate hearing loss for the right ear, and a mild hearing 
loss at 8000 Hertz for the right ear and a severe hearing 
loss for the left ear.  Speech recognition tests were 100 
percent bilaterally. 

At a November 2008 VA examination, the Veteran was diagnosed 
mild to moderate sensorineural hearing loss in the right ear 
and, in his left ear, his hearing was noted to be clinically 
normal.  At such evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
25
45
LEFT
20
20
25
20
25

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 30-decibel loss in the right ear and a 22.5-
decibel loss in the left ear.  The audiologist indicated that 
the Veteran had 94 percent speech discrimination in the right 
ear and 94 percent speech discrimination in the left ear.  
These audiometry test results equate to Level I hearing in 
the right ear and Level I hearing in the left ear, using 
Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings 
for hearing impairment found in Table VII, Level I hearing in 
the right ear and Level I hearing in the left ear results in 
a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Board finds that the requirements for a compensable 
evaluation are not met based on the demonstrated levels of 
hearing impairment, emphasizing that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  There is no medical evidence of record indicating 
that the Veteran experiences a higher level of hearing 
impairment.  

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected disability of bilateral hearing loss; however, the 
Board finds that his symptomatology has been stable 
throughout the appeal period.  Therefore, assigning staged 
ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board notes that, at his March 2005 VA examination and 
his July 2006 Board hearing, the Veteran reported that, while 
working in the dietary serving line at the hospital, he had 
difficulty hearing his supervisor and others.  

However, the Board finds no evidence that the Veteran's 
service-connected bilateral hearing loss presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the Veteran's service-connected bilateral 
hearing loss do not result in a marked functional impairment 
in any way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an initial 
compensable rating for bilateral hearing loss.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal and his initial rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial compensable rating for bilateral hearing loss is 
denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


